PER CURIAM.
Epitomized Opinion
Published Only in Ohio Law Abstract
The Hanna Estates Co. brought this action in the Cuyahoga Common Pleas against Glenn D. Ettinger, on a verbal promise to pay the debt of another. Jury was waived and the court found for the Hanna Co., the amount being $540. Error is being prosecuted to the Court of Appeals in this case, which held:
The main contention is that a verbal promise to pay the debt of another is not enforceable under the Statute of Frauds. This case, however, comes within an exception to the rule. Ettinger was desirous to have a mortgage he was intrested in become a first mortgage, but the Hanna Co. had a mortgage ahead of his. So he promised that if it would release its mortgage he would pay the $540, whereupon it cancelled its mortgage. Ettinger had a purpose to serve and the main reason why he made the promise was to get a first mortgage upon the property. The fact that the Hanna Co. did cancel and that he had such a purpose bring the case within the Statute of Frauds, and the judgment of the court below is affirmed.